Exhibit 10.30

 



 

[image_001.jpg] 

1616 Eastlake Ave E, Suite 510

Seattle, WA 98102

Office: 800-351-3902

Fax: 206-430-1288

www.atossagenetics.com



 

 

May 23, 2014

 

John Sawyer



 

Re: Offer of Employment

 

Dear John,

 

We are pleased to extend this offer to you to join Atossa Genetics, Inc. as
Senior Vice President of Global Regulatory Affairs and Quality Assurance
effective June 2, 2014.

 

Your starting compensation will be $ 280,000 on an annualized basis and
participation in the benefits we offer generally to our employees, which
currently include:

 

·Health and dental insurance: 25% of premium paid by employee effective the
first of the month following eligibility.

·Equity: An option to 200,000 shares of Atossa Genetics common stock at the
closing price on the later date approved by the board or your first date of
employment which vests over four years of employment, 25% at the end of the
first year and quarterly after that. The option is subject to the terms and
conditions of our option plan, which will control.

·PTO: 160 hours of accrual paid time off per year pursuant to the terms in the
Employee Handbook.

·Paid Sick and Safe Time (PSST): PSST accrues at the rate of 1 hour per 40 hours
worked (with use up to 40 hours per calendar year).

·401K: Matching 401k with a 12 month waiting period.

·Bonus: Discretionary. Up to 30% of prorated annual salary for the months worked
based on performance review on goals set following employment and the
achievement of Atossa’s operational and financial goals.

·Parking: Paid parking

·Holidays: per company policy, currently 10 days.

·Other business or office expenses per company policies.

 

All compensation and benefits are, of course, subject to change and the terms
and conditions of the applicable plans. If the description herein differs from
the description in the plan documents or the employee handbook, the plan
documents or the employee handbook will control.

 

Your employment is contingent upon successful completion of reference checks and
a background check investigation.

 

By signing below you acknowledge that you are not relying on any promises or
statements that are not set out in this offer letter in deciding to accept our
offer of employment.

 



Page 1 of 2

 

 

[image_001.jpg] 

1616 Eastlake Ave E, Suite 510

Seattle, WA 98102

Office: 800-351-3902

Fax: 206-430-1288

www.atossagenetics.com



 

 

 

 

It is a condition of this offer that, before starting employment, you will sign
Development, Confidentiality, and Noncompetition Agreement and Non-Disclosure
Agreement that contain additional requirements for the protection of Atossa’s
business, copies of which are enclosed.

 

We wish to emphasize the importance we place on the proper treatment of any
confidential information with which you may have come into contact in the past.
We are offering you this job based on your skills and abilities and not your
possession of any trade secret, confidential or proprietary information. We
require that you not obtain, keep, use for our benefit or disclose to us any
confidential, proprietary or trade secret information that belongs to others,
unless the party who has the rights to the information expressly consents in
writing in advance. Also, by signing below you affirm that you are not a party
to any agreements, such as noncompetition agreements, that would limit your
ability to perform your duties for Atossa. In addition, we ask that you confirm
that you are not currently (or within the past year) employed by or in a
consultancy or other relationship with any distributor of Atossa’s products or
services or with a competitor of Atossa.

 

Either you or Atossa is free to terminate the employment relationship at any
time, with or without cause and without compensation except for time worked. Any
statements to the contrary are not authorized and may not be relied upon. No one
except Atossa’s CEO and President has authority to bind us to an agreement that
conflicts with our policy of employment at will, and any such agreement must be
in writing and signed by Atossa’s CEO and President.

 

We look forward to meeting you and working with you as part of the Atossa team.
Please indicate your acceptance of these terms of employment by signing and
returning to me one of the two copies of this letter.

 

Sincerely,

 



/s/ Steven C. Quay



 

Steven C. Quay, MD, PHD, FCAP

CEO and President

 

Enclosure

 

This offer expires May 27th, 2014

 

ACCEPTED:

 

 



/s/ John Sawyer                  

Signature

 

____________________

Date

 



Page 2 of 2

 

